ORDER
Original jurisdiction is assumed. Writ of prohibition issue, prohibiting respondent, Ray L. Jones, Jr., District Judge of the Third Judicial District, State of Oklahoma, or any other assigned Judge, from bifurcating the trial in Cause No. C-90-5, filed in the District Court of Washita County, styled Norma Faye Hiebert, Individually and as Personal Representative of the Estate of Vicki Hiebert Bunch v. Hollis Trucks, Inc., et al. The statutorily mandated liability insurance policy of a motor carrier creates a direct and joint liability as between the motor carrier and the insurance carrier. All American Bus Lines v. Saxon, 197 Okl. 395, 172 P.2d 424 (1946); G.A. Nichols Company v. Lockhart, 191 Okl. 296, 129 P.2d 599 (1942). Present case is not controlled by Tidmore v. Fullman, Okl., 646 P.2d 1278 (1982).
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 29TH DAY OF OCTOBER, 1990.
/s/ Rudolph Hargrave CHIEF JUSTICE
All Justices concur.